 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. T. Grant CompanyandRetail Clerks Union Local 588, RetailClerks International Association,AFL-CIO.Case No. P20-CA-2071.March 7, 1962DECISION AND ORDEROn November 7, 1961, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.We agree with the Trial Examiner, for the reasons more fully ex-plicated in his Intermediate Report, that Hazel Martin's dischargewas not the result of a valid application of a no-solicitation rule.Rather, as he concluded, Martin was discharged because she soughtto counter the effects of an antiunion petition being circulated in thestore by another employee without hindrance or objection by Raleighor Boardrow, the manager and assistant manager of the store, thoughthey had knowledge of such circulation.That her discharge in suchcircumstances discouraged union affiliation admits of no doubt.Thatitwas discriminatory is equally clear, if one but views it in the con-text in which it occurred.Thus, as found by the Trial Examiner, on .Tune 14, Raleigh calledMartin into his office and told her that he had reports that she hadbeen soliciting membership in the Union during working hours; thathe would not tolerate this; and that she would be discharged if shecontinued soliciting on behalf of the Union during working hours.Martin was the only employee given such warning. On June 15 and16,Raleigh received reports from two employees that Martin hadtalked to Them about an antiunion petition being circulated by CoraDavis, and asked them to hold firm with the Union. The reports toRaleigh thus brought to his attention not only Martin's alleged viola-tion of his no-solicitation warning but also the fact of Cora Davis'antiunion petition.Raleigh called Martin into the office; told her ofthe reports; and, upon her admission of the activity, discharged her.136 NLRB No. 12. W. T. GRANT COMPANY153In response to Martin's complaint about Cora Davis' antiunion ac-tivity, Raleigh told her he did not know that it occurred during theworking hours of Davis or of other employees, and it would be up toMartin to prove that it did.He made no investigation of Davis' activ-ities at that time.Raleigh in fact had authoritative knowledge of Davis' activitieson June 15, when Boardrow reported to him that Cora Davis wascirculating an antiunion petition.Boardrow, however, had delayedmaking his report until 6 hours after he first learned of such activities.Raleigh did nothing about it until June 17,1 when he called Davis inand told her that, though he might be sympathetic with her, she couldnot solicit for or against the Union during working hours.In view of the foregoing, we cannot agree with Member Rodgersthat Martin's discharge resulted from the application of a valid no-solicitation rule, and was, therefore, protected.Whether Raleigh'soralwarning to Martin is viewed as the promulgation of ano-solicitation rule of general application, or merely a rule restrain-ing only Martin's activities in this regard, the record demonstrates itto have been unfairly and discriminatorily applied.2 If it be construedas a rule of general application, then Davis had violated it and Raleighhad knowledge of such violation at the time of Martin's discharge.Yet Raleigh did not discharge Davis. On the other hand, if the warn-ing to Martin constituted merely a restraint upon Martin's prounionactivities, but not upon the antiunion activities of Davis or of otheremployees, its very imposition constituted an outright discriminationagainstMartin and an unreasonable impediment to the Union'sorganizational efforts, and the rule was therefore invalid.In these circumstances it was entirely proper and necessary forthe Trial Examiner to consider whether Respondent's discharge ofMartin was motivated by her prounion activities.He found that itwas, and there is ample evidence in the record to support that finding.Accordingly, we affirm it.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, W. T. GrantCompany, New York City, New York, its officers, agents, successors,and assigns, shall, at its Sacramento, California, store :1Raleigh's explanation of the delay on the grounds that he learned of Davis'activitiesafter 0 o'clock on June 15, and Davis was off on June 16, is entitled to no weight. Therecord shows that Davis did work the evening of June 15. Further,in view of the factthat both Raleigh and Boardrow were on the selling floor 90 percent of their time, it isexceedingly unlikely that Raleigh was not aware of Davis' activities even before Boardrowreported them2N L R B. v Avondale Mills,242 F 2d 669,671 (C.A 5),affd 357 U S. 357. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in Retail Clerks Union Local 588,Retail Clerks International Association, AFL-CIO, or in any otherlabor organization of its employees, by discharging its employees orby discriminating in any other manner in regard to their hire or ten-ure of employment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the right to self-organization, to form labor organiza-tions, to join or assist the above-named Union, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Offer Hazel Martin immediate and full reinstatement to theposition she held at the time she was discharged, or an equivalentposition,without prejudice to her seniority and other rights andprivileges, and make her whole for any loss of pay she may havesuffered as a result of the discrimination against her in the mannerset forth above in the section of the Intermediate Report entitled"The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at its Folsum Boulevard store in Sacramento, California,copies of the notice attached hereto marked "Appendix." 3 Copies ofsaid notice, to be furnished by the Regional Director for the Twen-tieth Region, shall, after being duly signed by a representative of theRespondent, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takento insure that such notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to complyherewith.D In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuantto a Decree of the United States Court of Appeals, Enforcing an Order " W. T. GRANT COMPANY155MEMBER RODGERSdissenting:My colleagues are here adopting the finding of the Trial Examinerthat employee Martin was unlawfully discharged by Respondent forengaging in union activities.I would find that Martin was lawfullydischarged for engaging in union soliciation during working hours inRespondent's retail department store in violation of a specific lawfulinstruction not to continue doing so.The facts relating to Martin's discharge are essentially undisputed.Martin had been engaged in soliciting fellow employees on behalf ofthe Union during working hours, and employees so reported to Re-spondent'smanager,Raleigh.On June 14,Raleigh told Martin ofthe reports,and instructed Martin not to continue such solicitationduring working hours, warning her that otherwise she would be dis-charged.On the morning of June 15 during working hours,Martinnotified employee Cervantes of a union meeting, urged him to attend,and queried him as to whether he had seen an antiunion petition. Onthe evening of June 15, during employee Plummer'sworktime,Martin also queried Plummer as to whether Plummer had seen anantiunion petition,and urged Plummer to remain among the unionadherents.Raleigh learned of Martin's conversationwithPlummer the sameevening.The next morning Cervantes complained to Raleigh of hav-ing been solicited by Martin.WhenRaleigh consulted Martin, sheadmitted the above conversations had occurred after the prior instruc-tion not to solicit for the Union on worktime.Martin was then dis-charged for having violated this instruction.This was a lawful discharge of an employee for violation of a validinstruction to refrain from union solicitation during working time.The Trial Examiner's holding that the Employer may not rely onthis instruction to Martin as a valid basis for the discharge,becausethe instruction was not generally announced to other employees, iserroneous as a matter of law.Star-Brite Industries,Inc.,127 NLRB1008,1011.The Trial Examiner imputed to the Employer a discriminatorymotive for Martin's discharge on the basis of his findings that theRespondent permitted an antiunion petition to be circulated by em-ployee Davis among all employees without hindrance,and affordedemployee Davis more favorable treatment than was afforded Martin.The record shows that upon hearing a report that Davis had askedone employee to sign an antiunion petition,Manager Raleigh ques-tioned Davis, who insisted she had spoken to the other employee inthe lounge during nonworking time of both.Raleigh gave Davisinstructions against solicitation identical to those he had given toMartin.Unlike Martin,Davis observed these instructions.There isno evidence that Davis on any other occasion solicited any employee 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor any purpose on the premises, either before or after Raleigh'swarning.I therefore would find the Trial Examiner's findings and conclu-sions to be without legal or factual support. I would dismiss thecomplaint in its entirety.CHAIRMANMCCILLOCHand MEMBER LEEDOM took no part in theconsideration of the above Decision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard,and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT discourage affiliation with Retail Clerks UnionLocal 588, Retail Clerks International Association, AFL-CIO,or any other labor organization, by discharging our employees,or by discriminating in any other manner in regard to their hireor tenure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist theabove-namedUnion, or any other labororganization,to bargaincollectively through representatives of their own choosing, andto engage in collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as authorized by the NationalLabor Relations Act.WE WILL offer Hazel Martin immediate and full reinstatementto the position she formerly held, or its equivalent, without prej-udice to seniority or other rights and privileges, and make herwhole for any loss of pay she may have suffered as a result of thediscrimination against her.W. T. GRANT COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (703 Market Building, 830 Market Street, San Francisco 2,California; Telephone Number, Yukon 6-3500, Extension 3191) if theyhave any question concerning this notice or compliance with itsprovisions. W. T. GRANT COMPANY157INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed by Retail Clerks Union Local 588, Retail Clerks Inter-national Association, AFL-CIO, herein called the Union, the General Counsel ofthe National Labor Relations Board, herein called the Board, alleges in substancethatW. T. Grant Company, herein called the Respondent or the Company, violatedSection 8(a)(1) and (3) of the National Labor Relations Act, as amended, hereincalled the Act, by discharging its employee, Hazel Martin, because of her union andconcerted activities.The Respondent's defense, in substance, is that it dischargedMartin solely because of her violation of a valid no-solicitation rule.All parties participated at the hearing conducted by William E. Spencer, the dulydesignated Trial Examiner, at Sacramento, California, on September 13, 1961, andeach of the parties has filed a brief.Upon the entire record in the case, and upon my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, with its principal office and place of business in New York City,New York, operates retail stores, offices, and warehouses in California and variousother States, and is engaged in the business of retail sales. Its store, located at5606 Folsum Boulevard, Sacramento, California, is its only facility involved in thisproceeding.During the past year the Respondent in the conduct of its business has sold anddistributed products of a gross value in excess of $500,000, and has received goodsvalued in excess of $50,000 transported to its place of business directly from Statesother than California.On the basis of the aforesaid admitted facts it is found that the Respondent is en-gaged in commerce within the meaning of the Act and meets the Board's standardsfor asserting jurisdiction.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA.Martin's warning and dischargeIn addition to its Folsum Boulevard store, the only operation directly involvedin this proceeding, Respondent owns and operates what is known as the downtownstore, but unless otherwise specifically noted references are to the Folsum BoulevardstoreIts store manager is Calvin C. Raleigh, and under him is his assistant manager,Dwain Boardrow. These two constitute its supervisory personnel.Walter McBride,manager of the sports goods department, and Cora Davis, manager of four depart-ments, each is assigned a helper and exercises some supervisory functions, but notto a degree to constitute them supervisors within the statutory definition.On April 13, 1961, while Raleigh was on vacation, the Union filed a representa-tion petition.Apparently it filed for both the Folsum and downtown stores.OnApril 15, Boardrow at a meeting of employees which was held before opening hourseach Saturday, informed the employees that there was too much visiting and it hadto stop.He riext said he had something unpleasant to bring up and that was theUnion.He said it was a "sad affair" and he would not say anything about it, butwould let Mr. Sullivan of the New York office "take care of that."A few days later, Hazel Martin, who had signed with the Union, who had solicitedfor the Union, and at whose house a union meeting had been held, on being informedthat an employee, Dolores Capps, had been saying that the store would never gounion and that anybody who voted for it would be fired, reminded Boardrow of hisstatement that there would be no more visiting on the sales floor, and reported onCapps' visiting the several departments.He replied that he had sent Capps to thesedepartments to work, and Martin said "She isn't working," but did not characterizeCapps' activities as being related to the Union.'IMartin admitted that she had had a little "confugality" (') with Capps about cus-tomerswearing shoes they had purchased out of the store 158DECISIONSOF NATIONAL LABORRELATIONS BOARDOn May 1, Raleigh returned from his vacation.While on vacation he had beeninformed of the filing of the Union'spetition.About a week after his return, anemployee, Kay Lyon, informed him that she had attended a meeting of the UnionatMartin'shouse.He testified that he had strong reason to suspect that unionactivitywas occurring during store hours, inasmuch as employees engaged in con-versation would"scatter"at his approach.He testified that he received his firstspecific information on such activity about June 12, when McBride,previously identi-fied as a department manager,informed him that Martin was passing notes invitingemployees to submit any grievancestheyhad to her and she would"take care ofthem." 2About the same time, Judy Philo, an office girl, told him that Martin hadapproached her and asked her to sign a union card "or something."On June 14,Martin,who had been on vacation,returned to work and was immediately called toRaleigh's office.Present, in addition to Martin and Raleigh, were Boardrow andLouise Scheuffele, office manager.Raleigh told Martin that it had been reportedto him that she was soliciting for the Union during working hours; that he wouldnot tolerate this and if she did not stop she would be discharged .3On the morning after she had received Raleigh's warning, as she came to work,Martin told Fred Cervantes, a part-time stock boy, "Fred, thereis animportant unionmeeting tonight; try and be there."While at work on June 15, she was told of thecirculation in the store of an antiunion petitionby CoraDavis, previously identifiedasmanager of four departments.After receiving this information she asked Cer-vantes if Davis had solicited him to sign the petition and, when he answered in thenegative, advised him that if asked to say that he preferred to remain neutral.OnJune 14, as Marjorie Plummer,a fellow employee,came on the job, Martin greetedher with, "Are you still with us, kid?" and, on the following day, when they wereboth in the stockroom, Martin asked Plummer if she had signed the Davis petition,exhorted her, "Well, don't leave us now," and made some reference to Davis' payof $1.80 an hour while "we are working for nothing." This conversation occurredduring Plummer's working time but after Martin's closing time.Also on June 15,Martin asked another employee, Mary Reynolds, if she had signed the Davis pe-tition.Apparently, this last incident was not reported to Raleigh, but the Cervantesand Plummer conversations were.The evidence does not show, nor tend to show,that the remarks made by Martin to Plummer and Cervantes caused any interrup-tion in their work or in hers.On June 16, as he came on the job, Cervantes told Raleigh of the two occasionson which Martin had spoken to him about the Union while he was on duty. and itfurther appears, from Raleigh's testimony, that Cervantes spoke of other incidentsof being approached while on duty and of being asked to sign the antiunion petitionbeing circulated by Davis.On the previous evening, about 6 or 7 o'clock, Boardrow2According to the undisputed and credited testimony of Jean Kranjack, employed brieflyby the Respondent and apparently as a helper to McBride-she testified that she con-sidered him her supervisor-McBride asked her if she had paid money to loin the Union,and when she made no answer said, "If you did, you had helter get it back or you aregoing to get fired" She asked him if he could fire the whole stoie and he said, "Whynot?"She did not report on this incident to Raleigh and presumably, neither did McBride3Raleigh testified that he outlined the Company's policy that working time was forwork ; showed Martin the Company's manual which had reference to such a rule and in-cluded the broad term "union activities" as well as "solicitations" in his warningI amconvinced on Martin's testimony that lie did not show her the company manual, but thepoint Is not a material one since the manual merely states the store manager's authoritytomake a rule and does not itself constitute a ruleNo contention is made that heshowed the manual to any employee except Martin I am also of the opinion, in accordwith Martin's testimony. that he warned her against further solicitations and note pass-Ing, these being the matters it'had been reported to him that she had engaged in, and did notuse the broad term "union activities "The statement Raleigh himself drew up on whatwas said during his interview with Martin, witnessed by Ills as.,istant manager andoffic" manager, is self-serving, but bears conipaiision with the statement of a later interviewwith Cora Davis, an employee also reported to him as hai ing engaged in solicitationswhile on duty In this latter statement he used only the term "solicitations " Finally,as illustrating the sort of conduct he would not tolerate, Raleigh in his interview withMartin referred to cosmetic salesmen and how lie would not permit them to solicit thepurchase of their products from girls while the latter were on duty, or, in Martin'sversion of his remarks, he referred to union organizers and how he would bounce themout of the store if they attempted to solicit for the Union during working hours W. T. GRANT COMPANY159had reported to Raleigh that union activities were occurring during work hours andthat Plummer was involved in them.Raleigh thereupon straightway approachedPlummer who was on duty that evening and asked her, "Has anyone been botheringyou?" She reported on the greeting by Martin on June 14, and Martin's remarkson the Davis petition made that day. She told him that she had signed the Davispetition.She had.Raleigh had both the Cervantes and Plummer statements re-duced to writing and Cervantes and Plummer signed their respective statements.On June 16, following his conversation with Cervantes and as soon as Martinreported for work, Raleigh had her brought to his office where in the presence ofwitnesses he confronted her with the statements Cervantes and Plummer had signed.According to Raleigh, he told Martin that he thought he had made his positionclear that no union activity would be permitted during working hours, and Martinreplied she had not engaged in any since.He then read her the Cervantes and Plum-mer statements and she admitted that she had made the statements attributed to herby them whereupon he told that she had been warned and that he had no alternativebut to discharge her.Martin testified that she had been warned only against solici-tations, and that she told Raleigh that she did not regard the statements made byher to Plummer and Cervantes as solicitations or a violation of his warning. Shealso testified that she asked Raleigh "how come Cora was going around with thepetition over the store," and he replied that he did not know anything about it, andwhatever Davis did on her own time was her own business? After having dischargedMartin,Raleigh offered her an envelope containing her termination pay whichhe had had prepared before bringing her to his office. She refused it and it was latermailed to her.5B.Davis'warningOn June 16, subsequent to Martin's discharge, acting on information given himby Boardrow, Raleigh questioned employee Imogene Prater about the Davis anti-union petition and was informed by Prater that she had been approached by Davis inthe matter.Raleigh placed his conversation with Prater as occurring before noon.Boardrow testified that he had been informed of the Prater-Davis matter some 6hours before he reported it to Raleigh. June 16 was Davis' day off.On the followingday, a Saturday, about store opening time, Raleigh had Davis brought to his office andin the presence of witnesses told her, as Raleigh testified, "Although we might besympathetic with her, we would in no way deviate from company policy in thismatter."He further testified:I outlined the policy to her, as I stated before, that work time was for work.I told her that I had discharged one employee for not heeding the warning, andif she continued it and it happened during store hours, that I would dischargeher.What she did on her own time was her business; it was of no concern to us,but while she was working, or the other employees were working, that was adifferent matter.We wouldn't allow solicitations for or against during workinghours.6In the statement of his interview with Martin which Raleigh had reduced to writingand witnessed, this appears:I again restated our position on employees activities during working hours andshe or any of the Union officials would be asked to leave if they attempted to dosolicitation during work hoursThat our policy had not changed in the least.She [Martin] then brought up the matter of the petition Cora Davis was carryingI told her the first I knew of this was Thursday, June 15. She accused Cora ofpassing this during working hours, and I told her I would not allow that either butas far as I knew, it was not done during her or the other employees work hours anditwould be up to her to prove itI told her I also knew of other employees taking an active part in the UnionDrive during hours and that I was going to warn these girls on this matter. . . .Respondent's manual provides for termination pay for dismissed employeesexcept"incases of serious infraction of Company regulations, for which no payment is to be made "6His limiting his warning to "solicitations" in his interview with Davisis consistentwith Martin's testimony that he employed this term, and not "union activities" in thewarning he issued to her.While Raleigh testified that his warning to Martin was couchedin broader terms, to credit his testimony on the point would be tantamountto findingthat his warning to Martin was more restrictive than his warning to Davis. See foot-note 3,supra. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Raleigh, when he questioned her about the Prater incident, Davissaid it had occurred in the lounge on her own, and she assumed Prater's own time.Questioned, "Did you question her with regards to any other incidents of her activi-ties?"Raleigh testified, "No, I think this was the only report I had, and that is allI asked her about." 7He admitted that aside from questioning Prater, he made noinvestigation of Davis' activities.Raleigh admitted that Boardrow informed him of Davis' activities on the eveningof June 15. "Mr. Boardrow gave me this information after Cora went home," hetestified."She goes home at six o'clock."He admitted that on receiving Board-row's report he did not investigate to determine if Davis was still on the job, andmade no attempt to establish contact with her with respect to her circulation of thepetition prior to the time he discharged Martin.As a matter of fact it was estab-lished through the testimony of both Martin and Plummer that Davis worked onthe evening of June 15.Davis was not called to testify.C. Concluding findingsThere is no showing that Martin's postwarning conduct interfered with her ownor the work of others or amounted to or incited a breach of plant discipline. Shewas, in short, discharged because of her activities in two or three isolated instancesin attempting to counter the effect of an antiunion petition which was at that timebeing circulated in Respondent's store.There can be no doubt that the reasonableand reasonably foreseeable effect of her discharge was the discouragement ofunion affiliation.Her right to engage in such activities as she did engage in, andfor which she was discharged, was a right guaranteed her in Section 7 of the Act.Her discharge was in derogation of that right. It has long been recognized thatthe exercise of such rights is not absolute.Rules prohibiting union activities oncompany time are, absent unusual circumstances, valid, and their validity does notrest on a showing that their infraction has resulted in a breach of plant disciplineor a loss in working time, but the decisions in which the validity of such rules hasbeen tested and established have referred to rules which have been defined in reason-ably clear language and published to the employees generally, and here there wasno such rule.The manual for the guidance of store managers does not of itselfconstitute a no-solicitation rule and, in any event, the manual was kept in Raleigh'sdesk and was not shown to the employees.It is clear that prior to June 14, when Raleigh issued his warning to Martin, therehad been union activity in the store and it was not limited to Martin, and that it hadoccurred without hindrance from management further than Boardrow's admonitionafter the filing of the Union's petition that there was too much visiting on the salesfloor and it had to stop. If Boardrow considered that his admonition had beenignored he did nothing about it, shrugging off Martin's report that Capps was visitingthe several departments and she "wasn't working."Raleigh, who according to hisown testimony had reason to believe that union activity was occurring in the store,up to the time he issued his warning to Martin, did nothing about it.Accordingto his own statement of his final interview with Martin he told her that he knew therewere others engaging in union activities, but still, with respect to them, hedid nothing about it.At any time after May 1, when he returned from hisvacation, he might have announced a rule prohibiting union activities duringworking hours, thus giving notice to all employees what was required of themin this respect, and the enforcement of such a rule, absent discriminatory application,would not now be open to question. Instead of this, on receiving reports that Martinwas soliciting for the Union and passing notes asking for the submission of griev-ances, he called her into his office individually and in the presence of witnessesinformed her that she was violating a company rule and that if she continued solicit-ing for the Union during working time she would be discharged. I am well awarethat the term "solicitation" considered out of context may embrace such activitiesasMartin subsequently engaged in, but as used in the context of his interview with7This was not,of course, the only report he had received on Davis'antiunionactivities,unless heconsidered that reports from employees of less than supervisory rank were notentitled to consideration, and that could hardly be the case inasmuchas it wasMcBrideand an officeclerk whose reports on Martin caused him to summon her to his office andwarn her against further solicitationOn the previous day, before he had talked toPrater, Cervantes and Plummer had both referred to the Davis petition, and in her dis-charge interview Martin had made pointedreference to it. W. T. GRANT COMPANY161Martin, she reasonably understood that Raleigh meant she could no longer solicitunion memberships.The day after she received the warning, she was informedof the circulation in the store of anantiunionpetition, and spoke to three employeesurging themnot to signit.Two of these conversations were reported to Raleighand on thebasis ofthem he discharged her.There was therefore a period when oneemployee was forbidden,on painof discharge,to engagein any kindof unionactivity on company time, even though it amounted to no more thana passing com-ment, and allother employees were free of the restraint and would remainso unlessa report of their activities were carried to Raleigh or he elected to take independentnotice of them.8McBride, whose report that Martin was soliciting the filing ofgrievances was one of two on which Raleigh's warning of discharge was based, him-selfwarned his assistant that if she had paid money for union dues she had betterreturn it or face discharge.And it was to counter the activities of Davis who, with-out hindrance, was circulatingan antiunionpetition, thatMartin engaged in theconduct which Raleigh construed as a violation of his warning and for which hedischarged her.This doesnot inmy opinion represent a valid application of a no-solicitation rule.A permissive derogation of employee rights under Section 7 of the Act is based ona reasonable balancing of employer prerogatives and employee rights. It is not toomuch, I think, to require of an employer who would restrict the enjoyment of thoserights to nonworking time, thathe enunciatehis restrictions in reasonably plainlanguage and publish them to all affected employees.This the Respondent has notdone and for that reason, regardless of motivation, I would find that its discharge ofMartin was in violation of Section 8(a)(3) of the Act.Coming to the matter of motivation, there are several factors which place Raleigh'sdischarge action in question.That he knew or surmised that Martin was a leadingunion adherent is clear.About a week after he returned from his vacation, anemployee informed him that she had attended a union meeting at Martin's house.Her union activity was such that at Respondent's downtown store, where a petitionfor a representation election was also pending, the floor supervisor asked one of theemployees whether Martin had "contacted" her about the Union. Boardroom referredto the Union's petition as something "unpleasant" and a "sad affair."Raleigh, inhiswarning administered to Davis, inferentially expressed his sympathy with herposition in circulating an antiunion petitionHis caution in having two witnesses present in his interview with Martin is perhapsunderstandable, but his action in having his two "witnesses" against Martin signstatements is questionable inasmuch as both referred to the Davis antiunion petition,and it does not appear that he took statements from them with respect to that matter,as it seemshe would have had he been equally interested in that apparent violationof his working-time-is-for-work formula.But it was his strict interpretation andapplication of the terms of his warning which raise the most serious doubts in mymind.Martin had been regularly employed by the Respondent for some 7 yearsand if there was any question of her competency as an employee, it is not to befound in the testimony of the witnesses.Had Raleigh not been influenced by theprounioncharacter of her activities, I deem it highly unlikely that he would haveregarded the fairlyinnocuousconduct in which sheengagedsubsequent to thewarning as constituting a sufficient violation of his warning edict to cause herdischargeI also found unsatisfactory his, and Boardrow's, testimony with respect to Davisand her circulation of the antiunion petition.Leaving aside the improbability thatDavis, who was in charge of four departments, could have circulated the petitionwithout Raleigh or Boardrow or both of them being aware of her activity, Boardrowfailed to offer any explanation of why he would wait some 6 hours after he admit-tedly had been informed of the Petition's circulation, before reporting on it toRaleigh.This delay obviously afforded Davis an opportunity to canvass the some30 store employees and after that a warningagainst adiscontinuance of such activi-tieswould have little effect.Raleigh, who was informed in the matter by Boardrowabout closing time, according to his testimony delayed in confronting Davis becauseitwas past the time sheusually left and he assumed she had gone home.He obvi-ously did not inquire into the matter. As a matter of fact she had not gone home buton thecontrary was on duty thatevening, andRaleigh could have sought her out if8Inasmuch as Raleigh testified he spent about 90 percent of his time on the salesfloor, and Boardrow must have spent as much or more of his time there, it is difficult tounderstand how union activity of a widespread character, such as the passing of an anti-union petition, could have escaped their notice 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe had wanted to. Instead,the following day being her day off,he waited untilafter he had discharged Martin before calling her in and administering his warning.I think all of this is just a little too fortuitous for acceptance.He was prompt enoughin approaching Plummer, who was also on duty, on the evening of June 15, andin getting from her a statement on Martin's activity, and in response to Martin'scomplaint during the discharge interview that Davis was circulating an antiunionpetition without hindrance, he informed her that his informaton was that Davis'activities occurred outside working hours and it was up to her, Martin, to provethe contrary.This despite the fact that at that time he had been informed throughthe statements he obtained from Cervantes and Plummer as well as the report he hadhad from his own assistant manager, of Davis' antiunion activity.Knowing what he did know of the Davis petition at the time he discharged Martin,and considering the nature and scope of union activities engaged in by Martin subse-quent to the warning and their relation to the Davis petition, I think it is self-evidentthat had Raleigh not been decisively influenced by Martin's prominent prounion ad-vocacy and the prounion character of her activities, he would not have discharged herin such a precipitant manner, before he had even taken the trouble to investigate thereports he had received on Davis' antiunion activities.By later-afterMartin wasdischarged and the threat of her prounion advocacy removed from the store-calling Davis in and warning her against solicitations on company time,he no doubtintended to create a parallel which would hide or obscure his discriminatory motiva-tion, but the plausibility of that parallel crumbles under a searching scrutiny of allthe surrounding facts.It is found that the Respondent discharged Hazel Martin because of her unionand concerted activities, in violation of Section 8(a)(3) of the Act, and therebyinterfered with, restrained,and coerced its employees in violation of Section 8(a) (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent discharged Hazel Martin because ofher union and concerted activities, it will be recommended that the Respondent offerher immediate and full reinstatement to her former or substantially equivalentposition, without prejudice to her seniority and other rights and privileges, and makeher whole for any loss of pay suffered because of the discrimination against her, bypayment to her of a sum of money equal to that which she normally would havebeen paid in Respondent's employ from the date of the discharge to the date ofRespondent's offer of reinstatement, less her net earnings,if any, during said period.Loss of pay shall be computed upon a quarterly basis in the manner established bythe Board in F.W. Woolworth Company,90 NLRB 289.The discharge, and the circumstances under which it was made, require an orderthat is coextensive with the threat of future violations, and I shall therefore recom-mend a broad cease-and-desist order.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of itsemployee,HazelMartin, thereby discouragingmembership in the Union, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (3) of the Act.3.By the aforesaid discharge the Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed them in Section 7 of theAct, and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)'(1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]